Citation Nr: 1011774	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-24 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Michael Lopez, Jr., Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran had active service from August 1982 to August 
1986 and from June 1989 to October 1995.  

This matter comes before the Board of Veterans Appeals' (BVA 
or Board) on appeal from a rating decision entered in July 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the Veteran's claim for 
service connection for sleep apnea.  


REMAND

A preliminary review of the record discloses that while 
service treatment records involving the Veteran's second 
period of service are on file, no service treatment records 
for his period of service from August 1982 to August 1986 are 
currently contained within his VA claims folder.  Remand to 
obtain complete service treatment records for the first 
period of service is required.  See Hayre v. West, 188 F.3d 
1327, 1332-33 (Fed. Cir. 1999) (acknowledging VA's continuing 
obligation to obtain service department records until they 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile); 38 C.F.R. § 3.159(e) (2009).  

Service connection has previously been established for 
depression and an associated sleep disturbance, but through 
this appeal, the Veteran seeks service connection for sleep 
apnea as a separate entity, noting that the same sleep-
related symptoms occurring in service led to the VA's 
diagnosis and treatment of his obstructive sleep apnea 
postservice.  Recent hearing testimony is to the effect that 
the Veteran was advised by a respiratory therapist or 
technician of the service department, following an inservice 
sleep study or polysomnogram at Wilford Hall Medical Center 
at Lackland Air Force Base in Texas, that he in fact had 
sleep apnea.  The sleep study or polysomnogram is alleged to 
have been conducted as part of a Medical Board or Persian 
Gulf examination and the Board notes that the record includes 
a report of a Sleep Lab consultation yielding a clinical 
assessment of insomnia secondary to medical and psychiatric 
disorders, but not the sleep study or polysomnogram.  Thus, 
it remains unknown whether a sleep study or polysomnogram was 
in fact conducted in service, and on remand efforts are 
needed to verify whether an inservice sleep study or 
polysomnogram was undertaken, and, if so, what the results of 
that study were.  

Once these actions have been completed, then the RO should 
evaluate the entire record, including the May 2006 report of 
a VA medical examination and opinion, and ascertain whether 
in its judgment, any additional VA medical examination and/or 
opinion is necessary as to the question of whether the 
Veteran's sleep apnea originated in service or is otherwise 
related to service.  Any additional evidentiary development 
deemed warranted should then be undertaken.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Obtain for inclusion in the Veteran's 
VA claims folder complete service 
treatment records relating to his period 
of active service from August 13, 1982, 
to August 12, 1986.  Efforts to obtain 
these and any other Federal records must 
continue until the RO/AMC determines that 
the records sought do not exist or that 
further efforts to obtain same would be 
futile, and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(e) must be provided to the 
Veteran and he must then be afforded an 
opportunity to respond.

2.  Ascertain from the service department 
whether a sleep study or polysomnogram 
was undertaken as part of a consultation 
on or about April 6, 1995, at the Sleep 
Lab at Wilford Hall Medical Center 
located at Lackland Air Force Base in 
Texas, and, if so, obtain a copy of the 
sleep study or polysomnogram and all 
interpretive reports relating thereto for 
inclusion in the Veteran's VA claims 
folder.  Efforts to obtain these and any 
other Federal records must continue until 
the RO/AMC determines that the records 
sought do not exist or that further 
efforts to obtain same would be futile, 
and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(e) must be provided to the 
Veteran and he must then be afforded an 
opportunity to respond.

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO/AMC should review the 
evidence of record and determine whether 
there was sufficient medical evidence to 
decide the claim.  If the RO/AMC 
determines that there is not sufficient 
medical evidence to decide the claim, the 
Veteran should be afforded a VA 
examination or an opinion obtained to 
ascertain the nature and etiology of any 
sleep apnea that may be present.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


